  8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 1 of 17 - Page ID # 467



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ELBA ALICIA ORDONEZ VELAZQUEZ, and
LUIS ALBERTO ARRIAGA GUZMAN,
Husband and Wife;                                                     8:18-CV-406

                        Plaintiffs,
                                                           MEMORANDUM AND ORDER
        vs.

THE UNITED STATES OF AMERICA,

                        Defendant.


                                      I. INTRODUCTION

       This matter is before the Court on Defendant’s Motion to Dismiss and Motion for Summary

Judgment pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b) (6), and 56. Filing 48.

Plaintiffs, Luis Alberto Arriaga Guzman (“Arriaga”) and Elba Alicia Ordonez Velazquez

(“Ordonez”), are husband and wife, and filed this action alleging negligent medical treatment and

loss of consortium. Plaintiffs allege that doctors employed by OneWorld Community Health

Centers, Inc. (“OneWorld”) failed to properly diagnose, treat, refer, or care for Ordonez related to

her abdominal pain and subsequent bowel obstruction. See Filing 47. After Plaintiffs originally

filed this action and named OneWorld and various physicians as defendants, the parties filed a

Joint Stipulation for Substitution replacing OneWorld and the various physicians with the United

States of America because OneWorld is deemed an employee of the Public Health Service. See

Filing 12; Filing 50 at 5.

       The United States moves to dismiss Plaintiffs’ claims, arguing they are barred by the statute

of limitations because Plaintiffs failed to properly and timely present their administrative claims




                                                 1
    8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 2 of 17 - Page ID # 468



to the Department of Health and Human Services (“DHHS”). As discussed below, the Court will

dismiss this action because finds the Court lacks subject-matter jurisdiction over Plaintiffs’ claims.

                                            II. BACKGROUND1

                                    A. Ordonez’s Medical Treatment

         Ordonez went to OneWorld, a medical facility located in Omaha, Nebraska, on October

19, 2015, complaining of abdominal pain. Filing 47 at 2. She was seen and discharged with

instructions to contact OneWorld if the pain did not resolve. Filing 47 at 2. On November 6, 2015,

Ordonez returned to OneWorld because of continued abdominal discomfort; she was discharged

with a referral for acupuncture and a prescription for oxycodone-acetaminophen. Filing 47 at 2-3.

The next day, November 7, Ordonez was taken by rescue squad from her home to Methodist

Hospital in Omaha, Nebraska, where she was diagnosed with a bowel obstruction and underwent

an emergency laparotomy surgery with bowel resection. Filing 47 at 3. Ordonez later returned to

OneWorld on January 12, 2016, for follow-up care regarding her “post emergency laparotomy

with bowel obstruction and necrosis.” Filing 47 at 3. She was referred to pain management for her

“chronic abdominal pain.” Filing 47 at 3. Ordonez returned to OneWorld on June 20, 2017,

because of the same chronic abdominal pain. Filing 47 at 3. She was again prescribed opioids for

her abdominal pain. Filing 47 at 3.

                                           B. Procedural History

         1. Plaintiffs’ Original Lawsuit

         On November 2, 2017, Plaintiffs filed suit against OneWorld and various treating

physicians in the District Court of Douglas County, Nebraska. See No. 18-CV-45 at Filing 1-1.



1
 The Court ultimately treats the United States’ motion as a motion to dismiss for lack of subject-matter jurisdiction
pursuant to Fed. R. Civ. P. 12(b)(1). Though undisputed facts are not necessary for the Court’s analysis, the Court
notes that the parties agree upon the relevant facts contained herein, namely the timeline of events.

                                                         2
  8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 3 of 17 - Page ID # 469



Plaintiffs alleged OneWorld and its employees provided negligent medical treatment to Ordonez

on October 19, 2015, and November 6, 2015. No. 18-CV-45 at Filing 1-1 at 5. Plaintiffs alleged

this negligent treatment caused Ordonez to undergo “lifesaving repair surgery” due to an intestinal

blockage, and the ensuing harms to Ordonez caused Arriaga to suffer loss of consortium. No. 18-

CV-45 at Filing 1-1 at 5. The United States then intervened and removed the case to this Court

because, under the Federally Supported Health Centers Assistance Act (“FSHCAA”), 42 U.S.C. §

201 et seq., OneWorld is deemed a Public Health Service employee and is eligible for the medical

malpractice protections of the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq. See

No. 18-CV-45 at Filing 1 at 2-3; Filing 1-2 at 1; Filing 1-3 at 2. Because the Attorney General, or

his designee, certified that OneWorld and its employees were acting within the scope of their

employment when treating Ordonez, see No. 18-CV-45 at Filing 1-2 at 1, this Court was and is the

proper venue. See 42 U.S.C. § 233(c) (requiring removal to “the district court of the United States

of the district and division embracing the place wherein [the action is pending]” upon certification

that defendants were acting within the scope of their employment).

       On February 12, 2018, the United States filed a Notice of Substitution. No. 18-CV-45 at

Filing 4. In its motion, the United States requested substitution of itself for all defendants because

OneWorld was protected by the provisions of the FTCA, and a suit brought pursuant to the FTCA

may only be brought against the United States. See No. 18-CV-45 at Filing 4 (citing 28 U.S.C. §

1346(b), 2672). The Court allowed the substitution. No. 18-CV-45 at Filing 7.

       On February 15, 2018, the United States moved to dismiss without prejudice for failure to

exhaust administrative remedies under the FTCA. No. 18-CV-45 at Filing 8. The Court granted

the motion and dismissed the action for lack of subject-matter jurisdiction because “[P]laintiffs did




                                                  3
    8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 4 of 17 - Page ID # 470



not exhaust their administrative remedies.” Velazquez v. Doe Corp., No. 8:18CV45, 2018 WL

1472540, at *4 (D. Neb. Mar. 26, 2018).

        2. Plaintiffs’ First Set of Administrative Claims

        Prior to the March 26, 2018, dismissal of their original lawsuit, Plaintiffs submitted SF-

95s, the forms used to lodge FTCA claims with the appropriate federal agencies. Filing 35-1.

DHHS received the SF-95s on March 9, 2018. Filing 35-1. Arriaga’s form claimed $500,000 in

damages, indicated that the “date and day of accident” was November 17, 2015,2 and stated the

basis of his claim in relevant part as follows:

        As a direct and proximate result of the negligence of the employees of One World
        Community Health, the claimants wife Elba [Ordonez] Velazquez suffered
        undiagnosed intestinal blockage and was forced to undergo life-saving repair
        surgery, She continues to suffer from extensive and severe abdominal
        disfigurement and her husband continues to suffer from the loss of marital
        consortium.

Filing 35-2 at 1.

        Ordonez’s form also listed the “date and day of accident” as November 17, 2015, and, as

the basis of her claim, she stated that “[a]s a direct and proximate result of the negligence of the

employees of One World Community Health, the claimant Elba Ordonez suffered undiagnosed

intestinal blockage and was forced to undergo life-saving repair surgery, She continues to suffer

from extensive and severe abdominal disfigurement.” Filing 35-2 at 3. Ordonez claimed total

damages of $1,000,000. Filing 35-2 at 3.

        Along with their SF-95s, Plaintiffs submitted to DHHS 1,376 pages of Ordonez’s medical

records, a copy of her state-court complaint, billing statements, and a contract for legal services.

Filing 52-1 at 1-2. The state-court complaint alleged negligent medical treatment on October 19,


2
 The record is unclear about Ordonez’s surgery date. The Amended Complaint alleges November 7, 2015 while her
administrative form discusses November 17, 2015. Compare Filing 47 at 3, with Filing 35-2 at 1, and Filing 35-2 at
3.

                                                        4
    8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 5 of 17 - Page ID # 471



2015, and November 6, 2015, but did not specify any continued visits or any ongoing negligent

prescription of opioids. See Filing 35-2 at 9-12. The contract for legal services showed Ordonez

employed her attorney to represent her for her claim “arising out of medical malpractice on or

about the 7 day of November, 2015.” Filing 35-2 at 5. However, the 1,376 pages of medical records

and billing statements contained notes and bills from Ordonez’s treatment at OneWorld on January

12, 2016, and June 20, 2017. Filing 52-1 at 2.

         During the time these administrative claims were pending, Plaintiffs did not seek to amend

them. Filing 35-1 at 2. On July 16, 2018, DHHS denied Plaintiffs’ administrative claims, and

Plaintiffs’ attorney received a DHHS denial letter on July 25, 2018. Filing 35-1 at 2. Plaintiffs did

not seek reconsideration of their denied claims within six months of denial or prior to filing a new

lawsuit. Filing 35-1 at 2.

         3. Plaintiffs’ Present Lawsuit and Additional SF-95s

         Plaintiffs filed the present lawsuit, a duplicate of the prior suit, on August 24, 2018, alleging

negligent medical treatment on October 19, 2015, and November 6, 2015, and a related claim of

loss of consortium. See Filing 1. After “it became apparent to Plaintiffs that they ha[d] an additional

cause of action relating to continuing negligent medical treatment,” Plaintiffs sent a second set of

SF-95s to DHHS3 on April 5, 2019, specifically alleging continuing negligent medical treatment.4

Filing 34-3 at 1-2; Filing 34-4 at 2-3 (describing medical negligence from October 19, 2015,

through June 20, 2017, as the basis of Plaintiffs’ claims and including new allegations of opiate




3
  The United States argues this second set of SF-95s is an attempt to amend the previously denied SF-95s, but Plaintiffs
disagree that their discovery of an additional cause of action and submission of additional SF-95s, which update the
basis of their claims to include ongoing treatment and opiate addiction, are an amendment.
4
  Plaintiffs sought and received a stay from this Court while they pursued their second set of administrative claims.
See Filing 34; Filing 39.

                                                           5
    8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 6 of 17 - Page ID # 472



addiction). On the new forms, Arriaga and Ordonez updated their damages claimed to $1,750,000

each. Filing 34-4 at 2-3.

        Nothing in the record shows that Plaintiffs received a denial or response to their second set

of administrative claims from DHHS, and Plaintiffs filed an Amended Complaint on October 30,

2019, that included new allegations of continued negligent medical treatment and opiate

prescription. See Filing 47. On November 26, 2019, the United States filed the present Motion to

Dismiss and Motion for Summary Judgment. Filing 48. The Court addresses this motion below.

                                     III. STANDARD OF REVIEW

        “Rule 12(b)(1) . . . governs challenges to subject matter jurisdiction.” Osborn v. United

States, 918 F.2d 724, 729 (8th Cir. 1990). “In order to properly dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1),5 the complaint must be successfully challenged on its face or on

the factual truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). “In a

facial challenge to jurisdiction, the court presumes all of the factual allegations concerning

jurisdiction to be true and will grant the motion only if the plaintiff fails to allege an element

necessary for subject matter jurisdiction.” Young Am. Corp. v. Affiliated Comput. Servs. (ACS),

Inc., 424 F.3d 840, 843–44 (8th Cir. 2005) (citing Titus, 4 F.3d at 593). In a factual challenge to

jurisdiction, “the trial court is free to weigh the evidence and satisfy itself as to the existence of its

power to hear the case.” Osborn, 918 F.2d at 730.

        When the complaint is factually challenged, “[t]he plaintiff bears ‘the burden of proving

the existence of subject matter jurisdiction,’ and [the court] may look at materials ‘outside the

pleadings’” when determining whether it has jurisdiction. Buckler v. United States, 919 F.3d 1038,

1044 (8th Cir. 2019) (quoting Herden v. United States, 726 F.3d 1042, 1046 (8th Cir. 2013) (en


5
 A motion to dismiss for lack of subject-matter jurisdiction may be asserted at any time. Fed. R. Civ. P. 12(h)(3);
Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434, 131 S. Ct. 1197, 179 L. Ed. 2d 159 (2011).

                                                        6
    8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 7 of 17 - Page ID # 473



banc)). “[N]o presumptive truthfulness attaches to [the plaintiff’s] allegations, and the existence

of disputed material facts will not preclude [the court] from evaluating . . . the merits of

jurisdictional claims.” Iowa League of Cities v. E.P.A., 711 F.3d 844, 861 (8th Cir. 2013) (citing

Osborn, 918 F.2d at 730). “It is the court’s duty to ‘decide the jurisdictional issue, not simply rule

that there is or is not enough evidence to have a trial on the issue.’” Buckler, 919 F.3d at 1044

(quoting Osborn, 918 F.2d 724).

                                                IV. DISCUSSION

         The United States argues this Court lacks subject-matter jurisdiction over Plaintiffs’ claims

because they failed to exhaust their administrative claims. See generally Filing 50; Filing 53.

Specifically, the United States argues Plaintiffs failed to timely file their tort claims and properly

present those claims. See id. In response, Plaintiffs argue (1) they timely filed their claims because

the continuing medical treatment doctrine (“CMTD”) applies and delayed accrual of the statute of

limitations, and (2) they properly presented their claims. See generally Filing 51. The United States

argues the CMTD does not apply to the facts of this case. See generally Filing 50; Filing 53.

         As discussed below, Plaintiffs did not properly present facts, claims, or legal theories

showing continuing treatment or negligence in their first set of administrative claims, and therefore

their first set of administrative claims was not timely filed. Further, Plaintiffs’ second set of

administrative claims were improper amendments to their prior time-barred claims.6 Accordingly,

the Court will dismiss this action with prejudice because it lacks subject-matter jurisdiction over

the claims.




6
  Plaintiffs apparently believed the CMTD applied and rendered their first set of administrative claims timely, therefore
Plaintiffs placed all of their tort-claim eggs in the CMTD basket and declined to address whether or not their second
set of SF-95s were an attempt to amend their original claims. See Filing 51 at 5 (“Thus, in light of the [CMTD], the
issue of whether Plaintiffs’ second SF-95 forms were an attempt to amend Plaintiffs’ original SF-95s is moot.”); see
also Filing 51 at 14-15.

                                                           7
  8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 8 of 17 - Page ID # 474



                                 A. Legal Framework for FTCA

        “[S]overeign immunity shields the Federal Government and its agencies from suit.” Mader

v. United States, 654 F.3d 794, 797 (8th Cir. 2011) (citing F.D.I.C. v. Meyer, 510 U.S. 471, 475,

114 S. Ct. 996, 127 L. Ed. 2d 308 (1994)). Under the FSHCAA, “the United States has made itself

liable for the medical malpractice of federally supported community health centers, their officers,

[and] employees.” Carrizales v. United States, No. 8:14CV3104, 2014 WL 4471602, at *1 (D.

Neb. Sept. 10, 2014). However, by passing the FTCA, Congress waived the United States’

sovereign immunity by permitting persons injured by federal-employee tortfeasors to sue the

United States for damages in federal district court. See Mader, 654 F.3d at 797 (citing Molzof v.

United States, 502 U.S. 301, 304, 112 S. Ct. 711, 116 L. Ed. 2d 731 (1992)). The FTCA “provides

that federal district courts have ‘exclusive jurisdiction’ over claims against the United States for

money damages for ‘personal injury or death caused by the negligent or wrongful act or

omission.’” Id. (quoting 28 U.S.C. § 1346(b)(1)).

        1. Presentment

        Congress later amended the FTCA by enacting 28 U.S.C. § 2675(a), which provides that

“[a]n [FTCA] action shall not be instituted upon a claim against the United States . . . unless the

claimant shall have first presented the claim to the appropriate Federal agency and his claim shall

have been finally denied by the agency.” If the agency fails “to make final disposition of a claim

within six months after it is filed,” a claimant has the option to deem such failure a final denial. Id.

        As is relevant to § 2675, 28 C.F.R. § 14.2(a) provides the following:

        [A] claim shall be deemed to have been presented when a Federal agency receives
        from a claimant, his duly authorized agent or legal representative, an executed [SF-
        95] . . . accompanied by a claim for money damages in a sum certain for injury to
        or loss of property, personal injury, or death alleged to have occurred by reason of
        the incident.


                                                   8
  8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 9 of 17 - Page ID # 475



“Conformity with § 2675(a)” and its presentment and denial requirements are “jurisdictional,” and

a district court must dismiss for lack of subject-matter jurisdiction absent such conformity. Mader,

654 F.3d at 808.

       The purpose of presentment is to “provide[] federal agencies a fair opportunity to

meaningfully consider, ascertain, adjust, determine, compromise, deny, or settle FTCA claims

prior to suit.” Mader, 654 F.3d at 801. Therefore, “[a] litigant may not base any part of his tort

action against the United States on claims that were not first presented to the proper administrative

agency.” McCoy v. United States, 264 F.3d 792, 795 (8th Cir. 2001) (citing Provancial v. United

States, 454 F.2d 72, 74–75 (8th Cir. 1972)).

       2. Timing

       There are also timing requirements for presentment of a tort claim. A tort claim “against

the United States shall be forever barred unless it is presented in writing to the appropriate Federal

agency within two years after such claim accrues.” McCoy, 264 F.3d at 794 (quoting Wehrman v.

United States, 830 F.2d 1480, 1482–83 (8th Cir. 1987)). “[C]ompliance with the two-year

limitations period is a jurisdictional prerequisite.” Id. “When a claim accrues is a question of

federal law.” Wehrman, 830 F.2d at 1482–83 (citing Snyder v. United States, 717 F.2d 1193, 1195

(8th Cir. 1983)).

       Generally, a tort claim accrues “at the time of the plaintiff’s injury.” Id. But, tort claims for

medical malpractice accrue at the time the plaintiff “actually knew, or in the exercise of reasonable

diligence should have known, the cause and existence of his injury.” Id. (citing Snyder, 717 F.2d

at 1195); see also McCoy, 264 F.3d at 794 (“[A]n FTCA claim for medical malpractice accrues

when a plaintiff becomes aware of his injury and its probable cause.” (citing United States v.

Kubrick, 444 U.S. 111, 122, 100 S. Ct. 352, 62 L. Ed. 2d 259 (1979))). However, “[u]nder the



                                                  9
 8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 10 of 17 - Page ID # 476



[CMTD], a plaintiff’s cause of action does not accrue until the tortious continuing treatment ends,

even if the plaintiff is aware of the facts constituting negligence before that time.” Wehrman, 830

F.2d at 1483. In effect, application of the CMTD delays accrual of the two-year statute of

limitations for medical malpractice claims and gives plaintiffs additional time to present claims.

       Further related to timing, a plaintiff may amend his or her administrative claim “at any

time prior to final agency action or” any time prior to a claimant deeming the agency’s failure to

make final disposition of a claim within six months of filing as a final denial. 28 C.F.R. § 14.2(c).

Within six months of the agency finally denying a claim in writing, a claimant may seek

reconsideration by the federal agency or file an action in federal court. 28 C.F.R. § 14.9.

                           B. Plaintiffs’ First Administrative Claims

       With this legal framework in mind, the Court turns to Plaintiff’s first set of administrative

claims and begins by examining the timeline of relevant events before discussing application of

the law. Ordonez went to OneWorld complaining of abdominal pain on both October 19, 2015,

and November 6, 2015. Filing 47 at 2. On November 7, 2015, Ordonez was taken by rescue squad

from her home to Methodist Hospital where she was diagnosed with a bowel obstruction and

underwent an emergency laparotomy surgery with bowel resection. Filing 47 at 3. After surgery,

Ordonez returned to OneWorld for follow-up care on January 12, 2016, and June 20, 2017. Filing

47 at 3. On March 9, 2018, Plaintiffs submitted their first set of SF-95s to DHHS. Filing 35-1.

Both SF-95s indicated the “date and day of accident” as November 17, 2015. See Filing 35-2 at 1,

3.

       Because a tort claim “against the United States shall be forever barred unless it is presented

in writing to the appropriate Federal agency within two years after such claim accrues,” McCoy,

264 F.3d at 794 (quoting 28 U.S.C. § 2401(b)), Plaintiffs’ administrative claims were not timely



                                                 10
 8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 11 of 17 - Page ID # 477



presented unless the CMTD applies. Plaintiffs’ SF-95s list the date and day of the accident as

November 17, 2015. See Filing 35-2 at 1, 3. Plaintiffs did not file their first set of SF-95s until

March 9, 2018, roughly twenty-eight months after the claimed date of the accident. Filing 35-1.

However, Plaintiffs argue they properly presented the issue and evidence of continuing medical

treatment, and that the CMTD applies to the facts of this case; thus, the additional treatment

Ordonez received from OneWorld on June 20, 2017, delayed accrual of the statute of limitations

until that date, and the March 9, 2018, SF-95s were filed within two years of accrual. See Filing

51 at 6-14. The United States responds that Plaintiffs’ first set of SF-95s did not properly present

evidence or the theory of continuing medical treatment, and even if they did, the CMTD does not

apply to the facts of this case. Filing 55 at 3-10.

        The Court need not address whether the CMTD applies to this case because Plaintiffs failed

to legally or factually present the issue of continuing or negligent medical treatment in their March

9, 2018, SF-95s. The purpose of presentment is to “provide[] federal agencies a fair opportunity

to meaningfully consider, ascertain, adjust, determine, compromise, deny, or settle FTCA claims

prior to suit.” Mader, 654 F.3d at 801. Therefore, “[a] litigant may not base any part of his tort

action against the United States on claims that were not first presented to the proper administrative

agency.” McCoy, 264 F.3d at 795 (citing Provancial, 454 F.2d at 74–75).

        In McCoy, 264 F.3d at 793, plaintiff McCoy was a prisoner seeking medical treatment for

lesions on his left foot. Treatment was unsuccessful, and McCoy developed gangrene in his left

foot leading to amputation of his left leg. Id. After amputation, the stump failed to heal despite

numerous skin grafts and other treatment. Id. McCoy’s doctors suspected a particular disease was

preventing proper healing, and cessation of smoking was the only known treatment for the




                                                  11
 8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 12 of 17 - Page ID # 478



suspected disease. Id. However, McCoy’s doctors failed to inform him of their suspicions and the

potential solution. Id.

          McCoy later filed an administrative claim with the Bureau of Prisons alleging malpractice

that led to (1) amputation of his left leg and (2) ongoing issues with healing related to the

amputation. Id. at 793–94. After the Bureau of Prisons denied his claim as untimely for being filed

more than two years after amputation of his left leg, McCoy filed suit alleging negligent treatment

leading to amputation of his left leg. Id.

          McCoy’s amputation claim was untimely unless the CMTD applied, so McCoy argued the

CMTD applied and delayed accrual of his amputation claim because his doctors continued to treat

him after the amputation surgery and failed to inform him that they suspected his smoking

prevented the healing of his stump wound. Id. at 794–795. However, the court noted that “[a]

litigant may not base any part of his tort action against the United States on claims that were not

first presented to the proper administrative agency,” and thus McCoy’s “fail[ure] to raise an issue

of continuing negligent medical treatment in his administrative claim” prevented application of

the CMTD. Id. at 795. Because McCoy did not plead continuous negligent treatment, he [did] not

toll[] the statute [of limitations].” Id. Accordingly, the Eighth Circuit affirmed the District Court’s

finding that “McCoy knew of his doctors’ breach of duty ‘as soon as the leg was amputated.’” Id.

at 796.

          Similar to McCoy, Plaintiffs (1) failed to timely file their surgery-based claims and (2) rely

on different but related subsequent treatment to extend the accrual date of their claims. As the basis

for their administrative claims, both Arriaga and Ordonez stated that “the negligence of the

employees of [OneWorld]” caused Ordonez to suffer “undiagnosed intestinal blockage” and forced




                                                   12
 8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 13 of 17 - Page ID # 479



her “to undergo life-saving repair surgery.” Filing 35-2 at 1, 3. Like McCoy, Ordonez knew of her

doctors’ alleged breach of duty as soon as she underwent the surgery.

       Despite their SF-95s not mentioning continuing treatment, later dates, or negligent opioid

prescription, Plaintiffs argue they presented evidence of continuing negligent treatment because

they submitted 1,376 pages of Ordonez’s medical records and billing statements to DHHS along

with their SF-95 forms. Filing 51 at 9-14. Those billing statements contained notes and bills from

Ordonez’s treatment at OneWorld on January 12, 2016, and June 20, 2017. Filing 52-1 at 2.

However, Plaintiffs also submitted a copy of her state-court complaint and a contract for legal

services. Filing 52-1 at 1-2. The state-court complaint alleged negligent medical treatment on

October 19, 2015, and November 6, 2015, but did not specify any continued visits or any ongoing

negligent prescription of opioids. See Filing 35-2 at 9-12. The contract for legal services showed

Ordonez employed her attorney to represent her for her claim “arising out of medical malpractice

on or about the 7 day of November, 2015.” Filing 35-2 at 5.

       The purpose of presentment is to “provide[] federal agencies a fair opportunity to

meaningfully consider . . . FTCA claims prior to suit.” Mader, 654 F.3d at 801. Plaintiffs’ SF-95s

did not describe facts showing ongoing treatment and did not provide DHHS “a fair opportunity

to meaningfully consider” Plaintiffs’ claims. Id.; see also Glade ex rel. Lundskow v. United States,

692 F.3d 718, 722 (7th Cir. 2012) (“The administrative claim need not set forth a legal theory, but

it must allege facts that would clue a legally trained reader to the theory’s applicability.”). A few

subsequent dates of treatment and prescription notes buried within hundreds of pages of medical

records are not sufficient to provide DHHS a fair opportunity to meaningfully consider if

Plaintiffs’ claims were insufficient such as would cause a legally trained reader to consider

continuing treatment and negligence. This is particularly so when the SF-95s contained no facts or



                                                 13
    8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 14 of 17 - Page ID # 480



allegations of continuing treatment, the SF-95s contained a single date of accident near the time of

surgery, and other documentation (the state-court complaint and contract for legal services)

advanced a theory of negligence based on the two treatment dates prior to the surgery.7 See Filing

35-2 at 5, 9-12.

         Accordingly, Plaintiffs’ original SF-95s and supporting documentation failed to present

facts of continuing treatment or continuing negligence. “Because [Plaintiffs] did not plead

continuous negligent treatment, [they] ha[ve] not tolled the statute [of limitations]” with their

March 9, 2018, SF-95 forms. McCoy, 264 F.3d at 795. Thus, this Court lacks subject-matter

jurisdiction over Plaintiffs’ first set of administrative claims.

                             C. Plaintiffs’ Second Administrative Claims8

         The Court also lacks subject-matter jurisdiction over Plaintiffs’ second set of

administrative claims, regardless of whether the additional facts included in the second set of

claims are (1) amendments, (2) requests for reconsideration, or (3) new claims or causes of action,

because they are either untimely or this lawsuit was filed prematurely.

         First, if Plaintiffs’ later set of administrative claims are an attempt to amend their original

administrative claims, this Court lacks subject-matter jurisdiction over the amendments because

they are untimely. A plaintiff may amend his or her administrative claim “at any time prior to final

agency action or” at any time prior to a claimant deeming the agency’s failure to make final



7
  Indeed, when Plaintiffs previously requested that this Court stay proceedings in this case pending submission of
Plaintiffs’ second set of administrative claims, Plaintiffs noted that “[n]othing in [the March 9, 2018, administrative
claims] alleged negligent conduct by the Defendant after the November 6th date.” Filing 37 at 1. Plaintiffs further
stated it was possible that “Defendant had not been put on notice of [Plaintiffs’] claim of negligent continuing medical
treatment as required by the FTCA.” Filing 37 at 1.
8
  The Court again notes that Plaintiffs declined to meaningfully address whether or not their second set of SF-95s were
an attempt to amend their original claims. See Filing 51 at 5 (“Thus, in light of the [CMTD], the issue of whether
Plaintiffs’ second SF-95 forms were an attempt to amend Plaintiffs’ original SF-95s is moot.”); see also Filing 51 at
14-15 (stating Plaintiffs “did not file their second SF-95 forms in an attempt to ‘amend’ their previous SF-95 forms”
but rather filed them out of an “abundance of caution”).

                                                          14
 8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 15 of 17 - Page ID # 481



disposition of a claim within six months of filing as a final denial. 28 C.F.R. § 14.2(c). The record

is clear that DHHS received Plaintiffs’ first set of administrative claims on March 9, 2018, and

denied those claims on July 16, 2018. Filing 35-1. Plaintiffs’ second set of administrative claims,

sent to DHHS on April 5, 2019, are too late to amend because DHHS had already issued a final

decision. Accordingly, if amendments, Plaintiffs’ second set of administrative claims are untimely.

       Second, if Plaintiffs’ April 5, 2019, administrative claims request reconsideration, they are

also untimely. Within six months of DHHS finally denying a claim in writing, a claimant may seek

reconsideration by the federal agency. 28 C.F.R. § 14.9. On July 16, 2018, DHHS denied Plaintiffs’

administrative claims. Filing 35-1 at 2. Thus, Plaintiffs’ April 5, 2019, administrative claims are

well outside of the six-month window to request reconsideration. Accordingly, if requesting

reconsideration, Plaintiffs’ second set of administrative claims are untimely.

       Third and finally, if Plaintiffs’ subsequent administrative submissions raise new claims or

causes of action, then Plaintiffs failed to exhaust their administrative remedies and prematurely

filed this suit. “An [FTCA] action shall not be instituted upon a claim against the United States . .

. unless the claimant shall have first presented the claim to the appropriate Federal agency and his

claim shall have been finally denied by the agency.” 28 U.S.C. § 2675(a). If the agency fails “to

make final disposition of a claim within six months after it is filed,” a claimant has the option to

deem such failure a final denial. Id.

       Plaintiffs instituted this FCTA action against the United States on August 24, 2018. See

Filing 1. Well after filing this action, Plaintiffs sent their second set of SF-95s to DHHS on April

5, 2019, alleging continuing negligent medical treatment. Filing 34-3 at 2; Filing 34-4 at 2-3. To

the extent Plaintiffs’ second set of administrative claims and newly highlighted facts raise new

claims or causes of action, the Court finds Plaintiffs filed this suit prior to presenting those new



                                                 15
    8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 16 of 17 - Page ID # 482



claims to DHHS. Therefore, the Court applies the plain language requirements of 28 U.S.C. §

2675(a) and concludes that Plaintiffs failed to exhaust their administrative remedies prior to filing

this action if their second set of administrative claims raise “an additional cause of action relating

to continuing negligent medical treatment.” Filing 34-3 at 1-2.

         In summary, Plaintiffs’ second administrative claims are too late to be successful

amendments or requests for reconsideration. Further, to the extent the second set of SF-95s raise

new claims, Plaintiffs filed suit prior to exhausting their administrative remedies and cannot now

refile or amend their suit because any new claims are time-barred based on the treatment dates

alleged.9

                                               V. CONCLUSION

         Plaintiffs’ first administrative claims failed to properly present continuing negligent

treatment and are therefore time-barred. Plaintiffs’ later administrative claims are untimely or this

suit was filed prior to exhaustion of administrative remedies. For these reasons, the Court lacks

subject-matter jurisdiction over Plaintiffs claims. Furthermore, Plaintiffs have not sought leave to

amend, nor does the Court see how amendment could cure the deficiency in subject-matter

jurisdiction noted herein. Accordingly, the Court grants the United States’ Motion to Dismiss and

Motion for Summary Judgment (Filing 48) and dismisses this action with prejudice.

         IT IS ORDERED:

     1. The United States’ Motion to Dismiss and Motion for Summary Judgment (Filing 48) is

         granted;

     2. Plaintiffs’ Amended Complaint (Filing 47) is dismissed with prejudice;

     3. The Court will enter a separate judgment.


9
  No statutory tolling appears applicable and Plaintiffs have not argued otherwise. Further, Plaintiffs are not entitled
to equitable tolling given the lack of extraordinary circumstances.

                                                          16
8:18-cv-00406-BCB-SMB Doc # 57 Filed: 05/20/20 Page 17 of 17 - Page ID # 483




    Dated this 20th day of May, 2020.



                                             BY THE COURT:


                                             ___________________________
                                             Brian C. Buescher
                                             United States District Judge




                                        17
